Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1: The present invention is directed to an extended operational device configured to be mountable to and demountable from an MFP operation panel. None of the prior art cited alone or in combination provides the motivation to teach the claimed combinations of a pair of insertion portions extending in a first direction parallel to an operation surface of the input device with respect to the extended operation device body; and at least one hook extending in the first direction between the pair of insertion portions, wherein one insertion portion and the other insertion portion of the pair of insertion portions are provided on one side and the other side, respectively, of the extended operation device body with respect to a central position of the extended operation device body in a second direction that is parallel to the operation surface of the input device and intersects the first direction, and wherein the pair of insertion portions are configured to be inserted into a pair of insertion holes provided in second lateral side of the body-side operation device to mount the extended operation device to the second lateral side of the body-side operation device with the extended operation device offset from the ejection tray. These claimed combinations and in view of Applicant's remarks on 3/3/2022, are not fully disclosed by the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675